Citation Nr: 1518375	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  12-28 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which in pertinent part denied entitlement to service connection for a respiratory condition.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his VA Form 9, substantive appeal, received in September 2012, the Veteran requested a video conference hearing before a Veterans Law Judge.  In a January 2015 letter, the Veteran was notified that his hearing had been scheduled for March 17, 2015 at the VA RO in Chicago, Illinois.  However, the Veteran's Virtual VA paperless claims file shows that the January 29, 2015 letter did not contain the Veteran's correct mailing address and was returned.  In a March 9, 2015 letter, submitted by the Veteran's representative on his behalf, the Veteran requested to change his address and reschedule his video conference hearing at a VA RO closest to his newest address in Florida.  

The Veteran's motion to reschedule the hearing has been granted by the VLJ who was scheduled to hold the hearing.  

Thus, a remand is required in order to afford the Veteran his clearly requested video conference hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ at the RO.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

